*265Judgment, Supreme Court, New York County (Ronald A. Zweibel, J.), rendered September 9, 2005, convicting defendant, after a jury trial, of two counts of criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of seven years, unanimously affirmed.
The court responded meaningfully to the deliberating jury’s request to hear defendant’s testimony as to whether he “had drugs” when it limited the read back to defendant’s denial that the police recovered a plastic bag of drugs from him, while declining to read the immediately preceding portion of defendant’s testimony concerning the officer’s search of defendant’s person (see People v Almodovar, 62 NY2d 126, 131-132 [1984]). The court’s interpretation of the note, which called for very specific testimony, was reasonable. The record fails to support defendant’s claim that the preceding testimony should have been included in the read back, and the court’s denial of defendant’s request to add such testimony did not cause any prejudice (see People v Lourido, 70 NY2d 428, 435 [1987]). To the extent that defendant is raising a constitutional claim, such claim is unpreserved and we decline to review it in the interest of justice. Were we to review such claim, we would reject it. Concur—Andrias, J.E, Marlow, Sullivan, Gonzalez and Kavanagh, JJ.